Order entered December 2, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00594-CR

                 AUSTON BRYCE ARMSTRONG, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 86th Judicial District Court
                           Kaufman County, Texas
                    Trial Court Cause No. 19-11216-86-F

                                     ORDER

      Before the Court is appellant’s November 29, 2021 second motion for an

extension of time to file his brief. We GRANT the motion and ORDER

appellant’s brief due by January 3, 2022.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE